DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020 has been entered. 
Response to Amendment
In response to the amendment received August 20, 2020:
Claims 64-72 have been added as per Applicant’s request.  Claim 56 has been canceled as per Applicant’s request.  Claims 52-55 and 57-72 are pending with claim 66 withdrawn as being drawn to an unelected invention (see  election by original presentation below for full details).
The previous claim objection has been withdrawn in light of the amendment.
The previous 112 rejection has been withdrawn in light of the amendment.  
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  
Election/Restrictions
New claims 66 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it sets forth an embodiment of Rf that has not been elected (note – embodiments of Rf elected do not have oxygen within the chain).  (Note: claim 67, is not withdrawn as Rf being CF3 is an option and is in line with elected species 1 subspecies b).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 66 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52-55, 58-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0229769 (Ihara et al.) in view of US 2009/0305132 (Gauthier et al.) as evidenced by US 2011/0206979 (Giroud et al.).
	As to claim 52, Ihara et al. teach of a mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and 4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).   
	With respect to the mixture consists essentially of the salts (in light of Ihara being drawn to an electrolyte, thus including solvent), two interpretations are taken (in light of the 112 issues above).
Interpretation 1: The presence of solvents (e.g. see para 0172 which has the salts in solvents) constitutes “consisting essentially of”, thus reading on the claim language.
Interpretation 2: The presence of solvents (e.g. see para 0172 which has the salts in solvents) does not meet “consisting essentially of”.  However, the claimed invention would still be obvious.  
	Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), to meet the “consisting essential of” limitation in interpretation 2.  However, it would be obvious to mix the salts to achieve the claimed mixture consisting essentially of prior to mixing with the solvent, as this is a mere change in sequence of adding ingredients (as adding salts together prior to adding them to a solvent to achieve an electrolyte, or adding salts to a solvent to achieve an electrolyte would yield the same electrolyte with the only difference being the sequence in which they are added), which has been held by the Office to be obvious.  See MPEP 2144.04(IV)(C).
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLI - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (LiFSI). 
1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of acting as an electrolyte salt.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Note: Giroud et al. is relied upon as an evidentiary reference to show that LiTFSI is the abbreviated form of lithium bis-(trifluoromethyl-sulfonyl)imide and that LiFSI is the abbreviated form of lithium bis(fluorosulfonyl)imide (LiN(FSO2)2) (para 0021, 0023).
	As to claim 53, the mixture to claim 25 wherein R1 and R2 are F has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 52 for full details incorporated herein but not reiterated herein for brevity’s sake.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
	As to claim 57, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claim 58, the mixture of claim 52 has been rendered obvious (see the rejection to claim 52 for full details, incorporated herein but not reiterated in full herein for brevity’s sake.)  Core portions of the rejection are reiterated for clarity’s sake.
	Ihara et al. teach of a mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).   
	Ihara et al. do not teach (a) of a sulfonyl of the formula R1 - SO2 - NLI - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (LiFSI), or (b) that the mixture consists of the above salts. 
1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of acting as an electrolyte salt.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Note: Giroud et al. is relied upon as an evidentiary reference to show that LiTFSI is the abbreviated form of lithium bis-(trifluoromethyl-sulfonyl)imide and that LiFSI is the abbreviated form of lithium bis(fluorosulfonyl)imide (LiN(FSO2)2) (para 0021, 0023).
	With respect to (b): Ihara teaches the presence of solvents (e.g. see para 0172 which has the salts in solvents) and would not consist of the salts.  However, the claimed invention would still be obvious.  
	Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), to meet the “consists of” limitation.  However, 
	As to claim 59, this limitation is met by interpretation 2 of the rejection to claim 52.  The pertinent portion is reiterated for clarity’s sake:  “Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172)” and “However, it would be obvious to mix the salts to achieve the claimed mixture consisting essentially of prior to mixing with the solvent, as this is a mere change in sequence of adding ingredients (as adding salts together prior to adding them to a solvent to achieve an electrolyte, or adding salts to a solvent to achieve an electrolyte would yield the same electrolyte with the only difference being the sequence in which they are added), which has been held by the Office to be obvious.  See MPEP 2144.04(IV)(C).”  Accordingly, dissolving the mixture of claim 52 (only having the salts) in a solvent is rendered obvious.
	As to claims 60 and 61, Ihara et al. teaches salts dissolved in a solvent such as ethylene carbonate (abstract; para 0028, 0052, 0172).
	As to claim 62, Ihara et al. renders obvious the mixture of claim 52 as well as the method of making of claim 59 (see above for full details, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, an electrolyte is obtained (para 0009).  Accordingly, the electrolyte of claim 62 is met.

	As to claim 64, Ihara et al. teach of a mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Since Ihara et al. teaches a combination of lithium salts, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).   
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLI - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (LiFSI). 
	Gauthier et al. teaches of lithium salts including LiFSI or LiTFSI (para 0115).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LiFSI as the lithium salt represented by R1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Note: Giroud et al. is relied upon as an evidentiary reference to show that LiTFSI is the abbreviated form of lithium bis-(trifluoromethyl-sulfonyl)imide and that LiFSI is the abbreviated form of lithium bis(fluorosulfonyl)imide (LiN(FSO2)2) (para 0021, 0023).
	As to claim 65, the mixture to claim 64 wherein R1 and R2 are F has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 64 for full details incorporated herein but not reiterated herein for brevity’s sake.  
	As to claims 67, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claims 68-69, Ihara et al. teach that their lithium salts (nitrogen-containing organic, applicable to claimed formula 1), and other salt (including sulfonyls, in combination, applicable to the other claimed salt) are added in an amount of 0.3 mol/kg-3.0 mol/kg, wherein the nitrogen-containing anion is in 0.001-0.5 mol/kg and in relationship with the fluorine-containing inorganic anion from 0.001-0.5 mol per 1 mol (para 0048-0049, 0085-0087).  This amount/ratio provides good ion mobility, chemical stability, resulting in a battery with superior cycle characteristics, storage characteristic, and load characteristics (para 0048-0049, 0085-0087).  Although these amounts are not directly comparable to the 1-99% weight of each lithium salt present (as required by claim 54) or more specifically 5-95% weight of each lithium salt present (as required by claim In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
	As to claim 70, Ihara et al. teaches salts dissolved in a solvent such as ethylene carbonate (abstract; para 0028, 0052, 0172).  An electrolyte is obtained (para 0009).  Accordingly, the electrolyte of claim 62 is met.
	As to claim 71, Ihara et al. teaches an electrolyte is obtained (para 0009).  Accordingly, the electrolyte of claim 71 is met.
	As to claims 72, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
Response to Arguments
Applicant's arguments filed August 20, 2020 have been fully considered but they are not persuasive. 
	Applicant argues that LiTFSI (in Ihara et al. and Gauthier) and LiFSI (in Gauthier and the claim) are not obvious equivalents in light of the Declaration submitted September 6, 2017 due to the display of a 28% greater ionic conductivity of a LiFSI/LiTDI mixture (claimed) as compared to a LiTFSI/LiTDI mixture (in Ihara).
	Examiner respectfully disagrees.  The declaration has been responded to in full in a previous Office Action.  Those responses are incorporated herein but are not reiterated herein in full for brevity’s sake.  This argument appears to be drawn towards the different conductivities achieved (10 mS/cm versus 7.8 mS/cm).  The pertinent portion of the previous response is reiterated below.  
	“Examiner respectfully disagrees.  No conclusion can be drawn about non-obviousness, as no ionic conductivities have been shown for LiFSI, LiTDI, LiTFSI separately.  It is unsure that the combination of the claimed salts provides anything unexpected, or whether it is a reflection of the conductivities of each salt individually (see MPEP 716.02(a)).  For non-limiting example, if LiFSI is more ionically conductive than LiTDI, then the fact that the combinations with LiTDI would yield the same characteristic would be expected, and thus obvious (see MPEP 716.02(c)(II)).  Examiner suggests reviewing MPEP 716.02 in full to see the burden that must be met to show unexpected results.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, the argument is not persuasive, and the rejection is maintained.”
Thus, the argument is not persuasive, and the rejection of record is maintained.  
	Applicant argues that the electrolytes of claim 53, 37, 65, and 72 are commensurate in scope with the declaration and would show unexpected results for the same reason.
	Examiner respectfully disagrees.  No unexpected results have been shown by the declaration, as set forth above.  Those reasons are applicable to the above claims.  Thus, the argument is not persuasive, and the rejection of record is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENIA WANG/Primary Examiner, Art Unit 1796